*33On Application for Rehearing.
Provosty, J.
Of the several grounds on which defendant asks for a rehearing we need notice but one; it is that we did not pass upon the objection based on the inequality of the operation of the ordinance in question. Our reason for not doing so was that this objection is entirely dependent on the supposed extra-territorial operation of the ordinance, and that a decision against the right of the defendant to raise the question of the extra-territorial operation of the ordinance was necessarily a decision against this objection. By excluding from the case all question of the extra-territorial operation of the ordinance we ipso facto excluded all question of the lack of uniformity.
Rehearing refused.